DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority, however, it is noted that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

      Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-4, 11-13, 20, 21 are rejected under 35 U.S.C. 102a1 as being anticipated by Chapman et al. (US 2016/0115847).  
Regarding claims 1, 20, 21, Chapman discloses a mixer for mixing an exhaust gas and a reducer, comprising:
a box (30) (Fig. 2B) closed and sealed excluding an inlet (42c) and an outlet (not numbered) (Fig. 10B,10C), in which exhaust gas flows from the inlet to the outlet;
a reducer sprayer (22) (Fig. 2A, par. [0044]) arranged in such a way that the reducer can be sprayed into an exhaust gas flow;
the box having a cylindrical shape with a bottom, a cover, an outer wall, and a deflector (30j, 30e) (Figs. 10C, 13B), and wherein the bottom and the cover are flat, superimposed parallel, and form faces of a cylinder, and wherein the outer wall joins perimeters of the bottom and the cover and forms a generator of the cylinder (see Fig. 13B); the cover and the outer wall being made together in a single piece; and the deflector being an inner wall joining the bottom and the cover perpendicularly, wherein the bottom and the deflector are made together in a single piece (see Fig. 10C).


    PNG
    media_image1.png
    311
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    332
    486
    media_image2.png
    Greyscale




Regarding claim 2, Chapman discloses the mixer according to claim 1, Chapman further discloses wherein the inlet is formed in the outer wall and the outlet is formed in the bottom (see Fig. 10C).

Regarding claim 3, Chapman discloses the mixer according to claim 1, Chapman further discloses wherein the reducer sprayer (22) is arranged in the outer wall (Fig. 2A).

Regarding claim 4, Chapman discloses the mixer according to claim 1, Chapman further discloses wherein the reducer sprayer (22) (Fig. 2A) is arranged in a common pipe with the inlet, which is arranged in the outer wall.

Regarding claim 11, Chapman discloses the mixer according to claim 10, Chapman  further discloses wherein at least a part of a surface of the roof is shaped to come to rest against the cover (not numbered) (see Fig. 10C). 

Regarding claims 12, 13, Chapman discloses the mixer according to claim 11, Chapman further discloses wherein the part of the surface is close to the inlet (42) and extends on an entirety of the surface (Fig. 10C).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 8-10, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chapman et al. (US  2016/0115847).    
Regarding claims 5-7, Chapman discloses the mixer according to claim 1; however, Chapman fails to disclose wherein a lower junction, between the deflector and the bottom, has a fillet of a radius that is at least 2 mm or 10mm or 20mm.
However, arriving at the fillet of a radius of the lower junction between the deflector and the bottom would be a mere matter of routine experimentation during the design process to install the deflector and bottom of the box. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the radius size of the lower junction between the deflector and the bottom as it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Regarding claims 8-10, Chapman discloses the mixer according to claim 1; however, Chapman fails to disclose that wherein the deflector has a section, along a plane parallel to the bottom and to the cover, that is "U" shaped or rectilinear.
It would have been an obvious matter of design choice to have the deflector of Chapman in U- shape or rectilinear, since it has been held that a change in the shape of the element involves only routine skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claims 14-19, Chapman discloses the mixer according to claims 10, 11, however, fails to disclose wherein the roof is made in a single piece with the deflector, and wherein an upper junction, between the deflector and the roof, has a rounding of a radius that is at least 2mm, 10 mm, 20 mm.
However, arriving at the radius of the upper junction between the deflector and the roof would be a mere matter of routine experimentation during the design process to install the deflector and the roof of the box.  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected the radius size of the upper junction between the deflector and the roof as it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m.- 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D. T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/            Supervisory Patent Examiner, Art Unit 3747